            Case 1:19-cv-02578-TFH Document 11 Filed 05/05/20 Page 1 of 4



                         U N IT E D S T A T E S D IS T R IC T C O U R T
                         F O R T H E D IS T R IC T O F C O LU M B IA

 ELECTRONIC FRONTIER
 FOUNDATION,
                        Plaintiff,                       Civil Action No. 19-2578 (TFH)
                 v.
 UNITED STATES DEPARTMENT
 OF HOMELAND SECURITY,
                        Defendant.


                                JOINT STATUS REPORT

       Pursuant to the Court’s March 9, 2020, Minute Order, the parties respectfully submit this

Joint Status Report.

       1.       Plaintiff Electronic Frontier Foundation initiated the instant action on August 27,

2019, against Defendant U.S. Department of Homeland Security under the Freedom of Information

Act, 5 U.S.C. § 552 (“FOIA”) in connection with FOIA requests that Plaintiff submitted to

Immigration and Customs Enforcement (“ICE”) and Customs and Border Protection (“CBP”),

components of Defendant Department of Homeland Security (“DHS”). These requests sought

polices and/or procedures regarding the use of GPS tracking devices on vehicles crossing the

border and training manuals and/or training materials on the use of GPS tracking devices on

vehicles crossing the border. See Compl. ¶¶ 12-13, 21-22 (ECF No. 1).

       2.       With respect to the FOIA request to ICE, ICE conducted a supplemental search for

material responsive to Plaintiff’s FOIA request and identified approximately 6,000 records that are

potentially responsive to the request. ICE has been processing these records at a rate of

approximately 500 pages per month. On December 30, 2019, ICE made its first interim production

of documents to Plaintiff for which ICE processed 521 pages of material and some information

was withheld pursuant to Exemptions 5, 6, 7(C), and 7(E). ICE made no production during the
            Case 1:19-cv-02578-TFH Document 11 Filed 05/05/20 Page 2 of 4



months of January and February 2020. On March 5, 2020, ICE made its second interim response

to Plaintiff’s FOIA request, for which is processed 1,091 pages of potentially responsive material.

Much of the material was non-responsive to the request and therefore only 94 pages were produced

to Plaintiff. Some information was withheld under FOIA exemptions 5, 6, 7(C) and 7(E).

       3.       In April 2020, ICE processed 577 pages of material and released a cover letter to

Plaintiff on May 5, 2020 stating that ICE had processed 577 pages of material and 0 pages were

responsive to Plaintiff’s FOIA request.

       4.       Because the vast majority of records yielded by ICE’s supplemental search were

non-responsive to Plaintiff’s FOIA request, in the last Joint Status Report, ICE stated that it would

reconfigure its search to more appropriately target responsive records and agreed to process any

responsive material yielded by its reconfigured search at a rate of 500 pages per month and make

monthly, rolling productions to Plaintiff on the first of each month, beginning May 1, 2020.

       5.       ICE, however, was unable to reconfigure a search that would more accurately target

records responsive to Plaintiff’s FOIA request. Instead, ICE conducted a responsiveness review

of the entire response that it received from the Office of the Principal Legal Advisor (“OPLA”)

consisting of approximately 6,000 pages. ICE determined that approximately 566 pages may be

responsive to Plaintiff’s FOIA request.

       6.       ICE now agrees to process the remaining 566 pages and produce any responsive,

non-exempt records to Plaintiff in a single, final production on June 1, 2020.

       7.       With respect to the FOIA request to CBP, CBP conducted a supplemental search for

material responsive to Plaintiff’s FOIA request, which returned approximately 49 records. CBP

agreed to review the records for responsiveness and process and produce any responsive, non-

exempt records from this supplemental search by April 20, 2020. On April 1, 2020, CBP issued a



                                                 2
            Case 1:19-cv-02578-TFH Document 11 Filed 05/05/20 Page 3 of 4



final response to Plaintiff. CBP reported that it had determined 47 records were not responsive to

the request, 1 record was withheld in full under Exemptions 5, 6, 7(C), and 7(E), and 1 record was

referred to ICE for processing.

       8.       In light of the foregoing, the parties propose that they submit a further joint status

report by July 5, 2020.



 Dated: May 5, 2020                            Respectfully submitted,


                                               /s/ David L. Sobel (with consent)
                                               DAVID L. SOBEL
                                               5335 Wisconsin Avenue, NW
                                               Suite 640
                                               Washington, DC 20015-2052
                                               (202) 246-6180
                                               Fax: (415) 436-9993

                                               SAIRA HUSSAIN (admitted in California)
                                               JENNIFER LYNCH (admitted in California)
                                               Electronic Frontier Foundation
                                               815 Eddy Street
                                               San Francisco, CA 94109
                                               (415) 436-9333

                                               Attorneys for Plaintiff



                                               TIMOTHY J. SHEA, D.C. Bar. No. 437437
                                               United States Attorney

                                               DANIEL F. VAN HORN, D.C. Bar No. 924092
                                               Chief, Civil Division

                                       By:     /s/ Derek S. Hammond
                                               DEREK S. HAMMOND, D.C. Bar No. 1017784
                                               Assistant United States Attorney
                                               555 Fourth Street, N.W.
                                               Washington, D.C. 20530

                                                  3
Case 1:19-cv-02578-TFH Document 11 Filed 05/05/20 Page 4 of 4



                           (202) 252-2511

                           Attorneys for Defendant




                              4
